 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

RAHEEM LOUIS-EI, > Civil No. 3:18-cv-0877
Plaintiff (Judge Mariani)
Vv. .
DAVID J. EBBERT,

Defendant

ORDER

 

AND NOW, this rg day of September, 2019, upon consideration of Defendant's
motion for summary judgment, and for the reasons set forth in the Court's Memorandum
of the same date, IT IS HEREBY ORDERED THAT:
1. Defendant’s motion (Doc. 28) for summary judgment is
GRANTED. Judgment is hereby ENTERED in favor of
Defendants and against Plaintiff.
2. The Clerk of Court is directed to CLOSE this case.

3. Any appeal from this Order is DEEMED frivolous and not in good
faith. See 28 U.S.C. § 1915(a)(3).

 

Rober.D. Mariani
United States District Judge

 
